Exhibit 10.18

[***] A CONFIDENTIAL PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Cambridge Heart, Inc.

100 Ames Pond Road

Tewksbury, MA 01876

EMPLOYMENT AGREEMENT

Effective as of November 24, 2008

Roderick de Greef

c/o Cambridge Heart, Inc.

100 Ames Pond Road

Tewksbury, MA 01876

Dear Roderick:

You have agreed to serve as Chairman of the Board of Cambridge Heart, Inc. (the
“Company”) commencing November 24, 2008 (the “Effective Date”), in accordance
with the following terms of your employment by the Company. You are referred to
herein as the “Executive”.

1. EMPLOYMENT AND TERM: Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment. The term of this Agreement (the “Employment Period”) shall commence
on the Effective Date and end on November 24, 2011, or the date on which your
employment is sooner terminated as provided below. The Employment Period shall
be automatically extended for successive periods of one year unless either party
gives to the other written notice not less than thirty (30) days prior to the
then-current expiration date that it or he does not wish to extend the term of
this Agreement.

2. CAPACITY AND PERFORMANCE:

(a) During the Employment Period, the Executive will serve as the Company’s
Chairman of the Board. During the Employment Period, the Executive shall devote
approximately 50% of a regular work week and his best efforts, business
judgment, skill and knowledge to the advancement of the business and interests
of the Company and to the discharge of his duties and responsibilities
hereunder. The Executive shall comply with all lawful written policies of the
Company in effect from time to time. The Executive may engage in other business
activities and may pursue personal interests (including, without limitation,
industry civil and charitable activities), and attend to his personal
investments, so long as such activities and interests do not interfere with or
adversely affect the performance of his duties and responsibilities hereunder.



--------------------------------------------------------------------------------

(b) Subject to the direction and control of the Board and any committee thereof,
the Executive shall, together with the Chief Executive Officer and Board,
formulate the strategic plan for the Company and, together with the Chief
Executive Officer, oversee the execution of that corporate strategy. The
Executive shall perform such other duties and responsibilities on behalf of the
Company as may be designated from time to time by the Board, provided that such
duties shall be reasonably consistent with those duties assigned to Chairmen of
the Board in organizations comparable to the Company.

(c) On the Effective Date, the Executive shall be appointed a member of the
Company’s Board of Directors and shall serve as a member of the Board without
additional compensation. During the Employment Period, at each annual meeting of
the Company’s stockholders at which the Executive’s membership on the Board has
expired, the Company will nominate the Executive to serve as a member of the
Board. Upon termination of the Executive’s employment with the Company for any
reason, unless the Company’ s Board of Directors affirmatively requests that the
Executive remain on the Board, the Executive will be deemed to have resigned
from the Board voluntarily as of the last day of employment with the Company;
and at the Board’s request, the Executive shall execute any documents necessary
to reflect such resignation.

(d) The Executive hereby represents and warrants that the execution of this
Agreement and the performance of his obligations hereunder will not breach or be
in conflict with any other agreement to which the Executive is a party or is
bound and that the Executive is not subject to any covenants against competition
or similar covenants that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use any proprietary information
of a third party without such party’s consent.

3. SALARY: The Company shall pay the Executive a base salary at the rate of One
Hundred Twenty Thousand Dollars ($120,000) per annum, payable in accordance with
the payroll practices of the Company for its executives. Such base salary, as
from time to time increased by the Board in its sole discretion, is hereafter
referred to as the “Base Salary.”

4. STOCK OPTIONS:

(a) Grant of Stock Option: The Executive shall receive a stock option (the
“Stock Option”) to purchase Five Hundred Fifty Thousand (550,000) shares of
common stock of the Company. The Stock Option shall be granted under, and shall
be subject to the terms and conditions of, the Company’s 2001 Stock Incentive
Plan (the “2001 Plan”) and shall otherwise contain such terms and conditions
consistent with the terms and conditions of options regularly granted to senior
executives of the Company. The Stock Option shall have an exercise price equal
to the closing price for shares of common stock of the Company on the Effective
Date and shall have a term of 10 years. The Executive will have the right to
exercise the Stock Option for a period of 90 days after the termination of
employment (but in no event after the expiration date of the Stock Option) to
the extent that the Executive was entitled to exercise the Option on the date of
such termination.

 

- 2 -



--------------------------------------------------------------------------------

(b) Vesting of Stock Option: The Stock Option shall become exercisable in three
equal annual installments beginning on the first anniversary of the Effective
Date (the “Annual Vesting Dates”) as follows: 183,333 on November 24, 2009,
183,333 on November 24, 2010, and 183,334 on November 24, 2011. Notwithstanding
the foregoing, upon the occurrence of each of the following events (each, a
“Performance-Based Acceleration Event”), the Stock Option shall immediately
become exercisable with respect to the lesser of (i) the number of shares set
forth opposite each Performance-Based Acceleration Event below and (ii) the
positive difference between total number of shares under the Stock Option that
are not yet exercisable and the number of shares set forth opposite the
respective Performance-Based Acceleration Event below. The Performance-Based
Acceleration Events are:

 

the achievement by the Company of 12-month trailing revenue of $[***] million

   162,500 shares

the consummation by the Company of one or more equity financing transactions in
a twelve-month period that result in the receipt by the Company of sufficient
proceeds (net of transaction fees or expenses or other offsets) to fund the
Company’s operations for a 12-month period as determined in good faith by the
Board

   162,500 shares

the consummation by the Company of a strategic distribution agreement

   62,500 shares

The shares underlying the Stock Option that become exercisable upon the
occurrence of a Performance-Based Acceleration Event shall reduce the number of
shares that otherwise would next become exercisable on an Annual Vesting Date
following the date of the Performance-Based Acceleration Event. In no event
shall the occurrence of a Performance-Based Acceleration Event cause the total
number of shares covered by the Stock Option to exceed 550,000 shares.

5. VACATIONS: During the term of his employment, the Executive shall be entitled
to two (2) weeks of vacation per annum, on terms as provided by the Company for
its other senior executives, to be taken at such times and intervals as shall be
determined by the Executive, subject to the reasonable business needs of the
Company. Vacation time shall not cumulate from year to year.

6. BENEFITS: During the term of his employment and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for part-time employees of the Company generally, except to the extent
such plans are in a specific category of benefits otherwise provided to the
Executive. Such participation shall be subject to (a) the terms of the
applicable plan documents, (b) generally applicable Company policies and (c) the
discretion of the Board or any administrative or other committee provided for in
or contemplated by such plan. The Company may alter, modify, add to or delete
its employee benefit plans at any time as it, in its sole judgment, determines
to be appropriate, without recourse by the Executive. In the event that the
Executive is not eligible to participate in the Company’s health insurance

 

- 3 -



--------------------------------------------------------------------------------

benefit plan, the Company shall reimburse the Executive for the cost to the
Executive of maintaining his current family medical insurance coverage, provided
that the aggregate amount of such reimbursement shall not exceed $2,000 per
month. Reimbursement of the Executive’s family medical insurance coverage costs
shall be subject to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

7. BUSINESS EXPENSES: The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to
reasonable substantiation and documentation as may be specified by the Company
from time to time.

8. TERMINATION OF EMPLOYMENT: The Employment Period (and thereby the Executive’s
employment hereunder) may be terminated as set forth below.

(a) Death. In the event of the Executive’s death during the term hereof, the
Employment Period shall immediately and automatically terminate. In that event,
the Company shall pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate, any earned and
unpaid Base Salary, prorated through the date of his death. The Company shall
have no further obligation or liability to the Executive or his estate.

(b) Disability.

(i) The Company may terminate the Employment Period, upon notice to the
Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
the essential functions of his position hereunder, with or without reasonable
accommodation, for ninety (90) days during any period of three hundred
sixty-five (365) consecutive calendar days.

(ii) The Board may designate another employee to act in the Executive’s place
during any period in which the Executive is unable to perform the essential
functions of his position as a result of any illness, injury, accident or
condition of either a physical or psychological nature. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 3 and his other benefits pursuant to Section 6, to the
extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under any
disability income plan provided by the Company or until the termination of his
employment, whichever shall first occur.

(iii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform the essential
functions of his position hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician designated by
agreement between the Company and the Executive or his duly appointed guardian,
if any, to determine whether the Executive is so disabled, and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Executive.

 

- 4 -



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Employment Period
hereunder for Cause (as defined below) at any time upon notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable and good faith judgment, shall
constitute Cause for termination: (i) conviction or plea of nolo contendere in a
court of law of (x) any felony or (y) any misdemeanor involving dishonesty,
breach of trust, misappropriation or illegal narcotics, (ii) commission of any
act involving theft, embezzlement, fraud, dishonesty or moral turpitude or that
otherwise impairs the reputation, goodwill or business of the Company,
(iii) material breach of any of the material provisions of this Agreement or of
any other material agreement between the Executive and the Company or any of its
Affiliates, (iv) demonstration of gross negligence, willful misconduct or
dereliction of duty in the execution of his duties under this Agreement or
breach of his duty of loyalty to the Company or any of its Affiliates that is
materially injurious to the Company, or (v) repeated and consistent failure to
be present at work or to perform his duties at a level consistent with his
position with the Company. Upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company shall not have any
further obligation or liability to the Executive, other than for Base Salary
earned and unpaid through the date of termination. Notwithstanding the
foregoing, following written notice from the Board of Directors of any of the
events described in (iii) or (v) above (such notice to set forth in reasonable
detail the nature of the alleged breach or conduct): (x) the Executive shall
have thirty (30) calendar days in which to cure the alleged breach or conduct,
except where such breach or conduct by its nature may not be cured, and (y) if
the Executive fails to cure, the Executive’s termination shall become effective
on the 31st calendar day following such written notice.

(d) By the Company without Cause. The Company may terminate the Employment
Period hereunder without Cause at any time upon notice.

(e) By the Executive. The Executive may terminate the Employment Period
hereunder, with or without cause, at any time upon at least thirty (30) days’
advance written notice to the Company.

9. SEVERANCE BENEFITS: In the event that the Executive’s employment terminates
without Cause pursuant to Section 8(d), the Executive shall be entitled, subject
to the requirements of Section 9(c), to receive the following severance benefits
(the “Severance Benefits”):

(a) Salary and Health Care Benefit Continuation:

(i) The Company will pay the Executive installments of his Base Salary in effect
as of the last day of the Employment Period for a period of three (3) months
from and after the date of such termination (the “Severance Period”); and

(ii) The Company will either (A) continue the Executive’s group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), with the cost of the regular employer portion
of the

 

- 5 -



--------------------------------------------------------------------------------

premium for such benefits paid by the Company during the Severance Period, or
(B) in the event that as of the date of termination of the Executive’s
employment the Company was reimbursing the Executive for the cost of maintaining
his current family medical insurance coverage pursuant to Section 6, continue
such reimbursement during the Severance Period.

In the event that a Change in Control (as defined below) occurs and the
Executive’s employment with the Company or the successor/acquiror of the Company
is terminated without Cause pursuant to Section 8(d) within 12 months after a
Change in Control Date (as defined below), the Executive shall receive the
Severance Benefits set forth in this Section 9(a) except that the Severance
Period shall be six (6) months from and after the date of termination of the
Executive’s employment. Any Severance Benefits to be paid hereunder shall be
payable in accordance with the payroll practices of the Company for its
executives generally as in effect from time to time, and subject to all required
withholding of taxes.

(b) Acceleration of Stock Options, Etc.: In the event that the Company
terminates the Executive’s employment without Cause pursuant to Section 8(d),
then notwithstanding anything to the contrary contained herein, or in the Stock
Option or in the award agreement evidencing the stock option to purchase 100,000
shares of common stock granted to the Executive on July 29, 2008 (the “July 2008
Option”): (i) the Stock Option shall become exercisable immediately with respect
to that number of additional shares of common stock that would have been
exercisable had the Executive remained employed by the Company for an additional
six (6) months following the date of termination and had the Stock Option become
exercisable in twelve (12) equal quarterly installments on
February 24, May 24, August 24, and November24, of 2009, 2010 and 2011, and
(ii) if the termination occurs on or before November 24, 2011, the Executive
shall have the right to exercise the Stock Option and July 2008 Option for a
period of two (2) years after the date of such termination (but in no event
after the expiration date of the respective stock option) to the extent that the
Executive was entitled to exercise the respective stock option on the date of
such termination.

(c) Conditions to Severance Benefits: The Executive’s right to receive the
Severance Benefits set forth in Sections 9(a) and (b) is conditioned upon
(i) the Executive’s prior execution and delivery to the Company of a general
release in a form reasonably acceptable to the Company, which general release
will contain a release of any and all claims and causes of action of the
Executive against the Company and its officers and directors (the “Company
Releasees”), excepting only (A) the right to any Base Salary and/or reimbursable
expenses then accrued and unpaid under Section 3 or 7 of this Agreement, (B) the
right to any Severance Benefits under this Section 9, (C) the right to accrued
and vested benefits under any health or disability benefit plan maintained by
the Company (except that the Executive shall release any claims for breach of
fiduciary duties that he may have against any of the Company Releasees with
respect to any health or disability benefits plan), and (D) rights under
restricted stock or stock option agreements under the Company’s equity incentive
plans, and (ii) the Executive’s continued performance of those obligations
hereunder that continue by their express terms after the termination of his
employment, including without limitation those set forth in Sections 11 and 12
of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(d) Section 409A of the Code: All amounts payable to the Executive under this
Agreement are intended meet the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent applicable, and
this Agreement and the Severance Agreement shall be interpreted in accordance
with such intent. Without limiting the scope of the immediately preceding
sentence, the severance payments provided for under this Agreement shall be
deferred for six (6) months from the effective date of the termination of the
Executive’s employment if immediately prior to such termination the Executive
is, or in the Company’s sole opinion may be, a “specified employee” as that term
is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified Employee”).
Notwithstanding the foregoing, subject to the dollar limit set forth in Treasury
Regulation 1.409A-1(b)(9)(iii), to the extent that the benefit distributions to
be made under this Agreement or the Severance Agreement constitute deferred
compensation subject to Code Section 409A payable solely on account of
separation from service within the meaning of Code Section 409A(a)(2)(A)(i), and
the Executive is a Specified Employee, no amount payable upon an “involuntary
separation from service” within the meaning of Treasury Regulation 1.409A-1(n),
shall be subject to six-month deferral otherwise required under this
Section 9(d).

10. CHANGE IN CONTROL: In the event that a Change in Control occurs, the Stock
Option and the July 2008 Option shall become exercisable in full as of the
Change in Control Date (except with respect to any portion of such stock options
that have been exercised, forfeited or terminated prior to the date of the
Change in Control), provided that all such stock options (including the portion
accelerated upon a Change of Control) must be exercised within the time periods
set forth in the applicable stock option agreement and the 2001 Plan. If, in the
event of a Reorganization Event (as defined in the 2001 Plan), stock options of
other employees of the Company granted under the 2001 Plan are assumed, or
equivalent options are substituted, by the acquiror in the Reorganization Event,
then the Stock Option and the July 2008 Option shall be assumed or substituted
on substantially the same terms as such other stock options. “Change in Control
Date” means the first date on which a Change in Control occurs. “Change in
Control” means an event or occurrence set forth in any one or more of
subsections (a) through (c) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Acquiring Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company or
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the

 

- 7 -



--------------------------------------------------------------------------------

Company), where the term “Continuing Director” means at any date a member of the
Board (i) who was a member of the Board on the date of the execution of this
Agreement or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.

11. NON-COMPETITION; NON-SOLICITATION; ASSIGNMENT OF INVENTIONS AND
CONFIDENTIALITY: In view of the unique and valuable services the Executive has
and will render to the Company, the Executive’s knowledge of the customers,
trade secrets, and other proprietary information relating to the business of the
Company and its customers and supplies and similar knowledge regarding the
Company it is expected the Executive has and will obtain, and in consideration
of the compensation to be paid to the Executive and the other covenants of the
Company contained herein, the Executive agrees as follows:

(a) The Executive will not, during the period he is employed by the Company, and
for a period of one year after the Executive ceases to be employed by the
Company, compete with, take any action to compete with, or be engaged in the
same business as, or Participate In (as defined below), any other business or
organization (which shall not include a university, hospital or other non-profit
organization) that during the term of the Executive’s employment or for such
one-year period thereafter competes with, takes any action to compete with or is
engaged in the same business as the Company’s Alternans products and technology
or any other proprietary product or technology developed by the Company after
the date hereof and up to the time of such cessation of employment in any
geographical area in which, at the time of such cessation, such product,
technology or service is sold or actively engaged in by the Company; provided,
however, that the provisions of this Section 11(a) (i) will not be deemed
breached merely because the Executive owns less than 1% of the outstanding
common stock of a corporation, if, at the time of its acquisition, such stock is
listed on a national securities exchange, is reported on NASDAQ, or is regularly
traded in the over-the-counter market by a member of a national securities
exchange, (ii) will not be breached if the Executive’s employment with the
Company is terminated because the Company becomes a subject of a proceeding
under the Federal Bankruptcy Code and, subsequent to such termination, the

 

- 8 -



--------------------------------------------------------------------------------

Executive competes with, engages in the same business as or Participates In any
other business which competes with or is engaged in the same business as the
Company, and (iii) will not apply if subsequent to such termination, the
Executive engages in or Participates In any other business involving the sale of
cardiac stress tests, provided that such cardiac stress tests do not incorporate
Alternans technology. The term “Participate In” shall mean directly or
indirectly, for the Executive’s own benefit or for, with or through any other
person (including the Executive’s immediate family), firm, or corporation, own,
manage, operate, control, loan money to, or participate in the ownership,
management, operation, or control of, or be connected as a director, officer,
employee, partner, consultant, agent, independent contractor, or otherwise with,
or acquiesce in the use of the Executive’s name in. Notwithstanding anything to
the contrary contained herein, in the event of the sale of the Company, the
non-competition covenants contained herein shall apply only to that portion of
the business of the acquirer/successor for which the Executive has performed
significant services as of the date of termination of his employment.

(b) The Executive will not, during the period the Executive is employed by the
Company, and for a period of one year after the Executive ceases to be employed
by the Company, directly or indirectly reveal the name of, solicit or interfere
with, or endeavor to entice away from the Company any of its suppliers,
customers, or employees. The Executive will not, during the period the Executive
is employed by the Company, and for a period of one year after the Executive
ceases to be employed by the Company, directly or indirectly, employ any person
who was an employee of the Company within a period of one year after such person
leaves the employ of the Company. Notwithstanding anything to the contrary
contained herein, the restrictions contained in this Section 11(b) shall not
apply to (i) any employee who responds to a public help-wanted solicitation or
(ii) any employee whose employment with the Company is, or former employee whose
employment was, terminated by the Company.

(c) Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries, designs
and processes which the Executive now or hereafter during the period the
Executive is employed by the Company and for three-months thereafter may own,
conceive of, or develop and either relating to the fields in which the Company
may then be engaged or has plans (as demonstrated by the records of the Company)
to be engaged or conceived of or developed utilizing the time, material,
facilities, or information of the Company (“Such Inventions”) shall belong to
the Company; as soon as the Executive owns, conceives of, or develops any Such
Invention, the Executive agrees immediately to communicate such fact in writing
to the Chief Financial Officer of the Company, and without further compensation,
but at the Company’s expense (except as noted in clause (i) of this
Section 11(c)), forthwith upon the request of the Company, the Executive shall
execute all such assignments and other documents (including applications for
patents, copyrights, trademarks, and assignments thereof) and take all such
other action as the Company may reasonably request in order (ii) to vest in the
Company all the Executive’s right, title and interest in and to Such Inventions,
free and clear of liens, mortgages, security interests, pledges, charges and
encumbrances arising from the acts of the Executive (“Liens”) (the Executive
will take such action, at the Executive’s expense, as is necessary to remove all
such Liens) and (ii), if patentable or copyrightable, to obtain patents or
copyrights (including extensions and renewals) therefor in any and all countries
in such name as the Company shall determine.

 

- 9 -



--------------------------------------------------------------------------------

(d) During the course of the Executive’s association with the Company, the
Executive has and will become privy to “confidential information” of the Company
and others. As used in this Section 11(d), “confidential information” shall mean
any information except that information which is generally known by the
Company’s principal competitors or which is generally available to the public,
or later becomes public without the breach of this Section 11(d), and shall
include, without limitation, technical data, designs, software, customer
information, business plans, market data, trade secrets or the like, whether or
not any such document or information is marked “confidential.” The Executive
shall not publish, disclose or make accessible any confidential information of
the Company to any other person, firm or corporation either during or after the
termination of the Executive’s employment with the Company, and the Executive
shall not use any confidential information of the Company except during the
Executive’s employment in the business and for the benefit of the Company, in
each case without prior written permission of the Company. The Executive shall
return physical evidence of such confidential information to the Company prior
to or at the termination of the Executive’s employment with the Company.

(e) For purposes of this Section 11, the Company shall mean the Company and its
operating subsidiaries (if any).

12. LITIGATION AND REGULATORY COOPERATION: During and after the term of the
Executive’s employment with the Company, the Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claim now in
existence or which may be brought in the future against or on behalf of the
Company which relates to any event or occurrence that transpired while the
Executive was employed by the Company; provided, however, that such cooperation
shall not materially and adversely affect the Executive or expose the Executive
to an increased probability of civil or criminal litigation. The Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the term of the Executive’s employment with the Company,
the Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for all out-of-pocket costs and expenses incurred in
connection with the Executive’s performance under this Section 12, including,
but not limited to, reasonable attorneys’ fees and costs and shall pay Executive
a consulting fee for his time (in increments of not less than one-half day,
rounded up to the nearest half day) at a rate consistent with that which the
Company would be required to pay a third party for similar services.

13. ENFORCEMENT OF COVENANTS: The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 11 and 12 hereof. The
Executive acknowledges that the confidentiality and non-competition agreements
set forth in Section 11 above and the agreement to cooperate set forth in
Section 12 above shall survive the termination of the Executive’s employment
regardless of the reasons therefor. The Executive acknowledges

 

- 10 -



--------------------------------------------------------------------------------

that the covenants contained in Sections 11 and 12 are reasonably necessary to
protect the goodwill of the Company that is its exclusive property. The
Executive further acknowledges and agrees that, were he to breach any of the
covenants contained in Sections 11 and 12 hereof, the damage may be irreparable.
The Executive, therefore, agrees that the Company, in addition to any other
remedies available to it, shall be entitled seek preliminary and permanent
injunctive relief against any breach by the Executive of any of said covenants,
without making a showing that monetary damages would be inadequate or having to
post bond, provided the Company has made a prima facie showing of such a breach.

14. INVALIDITY: In the event that any provision of this Agreement would be held
to be invalid, prohibited, or unenforceable for any reason (including, but not
limited to, any provision which may be held unenforceable because of the scope,
duration or area of its applicability), this Agreement shall be construed as if
such invalid, prohibited or unenforceable provision had been more narrowly drawn
so as not to be invalid, prohibited or unenforceable (and the court making any
such determination as to any provision shall have the power to modify such
scope, duration or area or all of them, and such provision shall be applicable
in such modified form) and shall not invalidate the remaining provisions of this
Agreement or affect the validity or enforceability of such provisions.

15. WITHHOLDING: All payments made under this Agreement shall be reduced by any
tax or other amounts required to be withheld under applicable law.

16. ASSIGNMENT: Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with or merge into any other Person, or transfer
all or substantially all of its properties or assets to any other Person. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.

17. WAIVER: No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. NOTICES: Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, to the attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.

19. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings,

 

- 11 -



--------------------------------------------------------------------------------

written or oral, with respect to the terms and conditions of the Executive’s
employment (including the Executive’s prior engagement as a consultant of the
Company). For the sake of greater certainty, the July 2008 Option shall survive
the execution of this Agreement.

20. AMENDMENT: This Agreement may be amended or modified only by a written
instrument signed by the Executive and an expressly authorized representative of
the Company.

21. HEADINGS: The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. COUNTERPARTS: This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. GOVERNING LAW: This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws principles thereof.

 

- 12 -



--------------------------------------------------------------------------------

If the foregoing confirms your understanding of our agreements, please so
indicate by signing in the space provided and returning a signed copy to us.

 

CAMBRIDGE HEART, INC. By:  

/s/ Kenneth Hachikian

  Kenneth Hachikian   Chairman of the Board

 

ACCEPTED AND AGREED:

/s/ Roderick de Greef

Roderick de Greef

 

- 13 -